Citation Nr: 1729640	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  13-16 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a dental injury.

2.  Entitlement to a rating greater than 30 percent since February 25, 2011, and greater than 50 percent since September 12, 2016, for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an effective date earlier than February 25, 2011, for service-connected athlete's foot.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Barner, Counsel


INTRODUCTION

The Veteran had active duty from May 1984 to August 1984, February 1988 to June 1988, and additional active service in the Army National Guard from August 2004 to November 2005.  

This appeal to the Board of Veterans' Appeals (Board) is from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

Although a September 2016 rating decision granted a 50 percent evaluation for the Veteran's PTSD effective September 12, 2016, he is assumed to be seeking the maximum benefit, and as such the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a videoconference hearing before the Board.  See June 2013 VA Form 9.  He has not yet been afforded a Board hearing for his claim of service connection for dental injury and earlier effective date for athlete's foot, or increased rating for PTSD.  There is no indication that the hearing request has been withdrawn; therefore, the Veteran must be scheduled for a hearing.  See 38 C.F.R. §§ 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the RO, at the earliest available opportunity.  Notification of the date and time of the hearing shall be sent to the Veteran at his latest address of record, as well as to his representative.  After the hearing is held, or if the Veteran fails to appear for or cancels the hearing, the claims file should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




